Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Response to Amendment

This Office Action is responsive to Applicant' s amendment and request for reconsideration of application 16/264,566 filed on April 22, 2022.
The amendment contains amended claims: 1-16 and 19. 
2.	Claims 1-16 and 16 are amended.
3.	Claims 1, 3-16 and 18-22 were rejected under 35 U.S.C. § 103. 
4.	Claims 17, 18 and 20 are cancelled.
5.	Claim 21-23 are added.
6.	Claims 1-16, 19, 21-23 are pending. 

Response to Arguments
  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13, 16, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over El Kaliouby (2019/0152492) in view of Cheng (CN 107117176 A).

	Regarding claim 1, El Kaliouby discloses a method comprising:
	 identifying a baseline state of a user (abstract, “The individual is scored based on the cognitive state information to produce a cognitive scoring metric”) of an autonomous vehicle (abstract, “ autonomous vehicles”) ; 
	autonomously navigating the autonomous vehicle along a travel path toward a destination location during trip (¶0046, “The controller 312 can control the vehicle .. autonomously,. The controller 312 can be preprogrammed to cause the vehicle to follow a specific route.”), the autonomous vehicle moving along the travel path based on at least one  motion planning parameter (¶0013, “The state of operation for the vehicle includes being in heavy traffic, being on slippery roads, being out of a familiar region, being out of contact with GPS, being in a tunnel, having reached a destination, having reached a distance from a destination”);
	 identifying a current state of the user (FIG. 1, blk 120, “analyze cognitive state data”, 130, “score individual”); 
	determining a change of sentiment of the user based on a comparison of  the baseline state  with the current state (FIG. 1, blk 150, “evaluate condition of individual”, ¶0088, “The score computed for an image, where the image can be a frame from a video, .. The score can be used to predict a likelihood that one or more facial expressions are present in the image. The likelihood can be based on computing a difference between the outputs of a classifier used on the manipulated image and on the flipped or mirrored image, for example. The classifier that is used can identify symmetrical facial expressions (e.g. smile), asymmetrical facial expressions (e.g. outer brow raiser), and so on.”);
	 determining a correlation between the change of sentiment of the user with a movement  characteristic of the autonomous vehicle during the trip (¶0038, “ transferring control between the vehicle and the individual based on the state of operation of the vehicle and the condition of the individual 160. The state of operation of the vehicle can include autonomous operation, semi-autonomous operation, manual operation, and so on. As mentioned above, the state of the vehicle may also include being in heavy traffic, being on weather-affected roads, being in an unfamiliar region, etc.”); and  
	Even though El Kaliouby discloses a transfer control based on the operation of the vehicle and the state of the individual in which Examiner construes it as a correlation between the vehicle operation and the state of the individual, Examiner introduces a secondary reference for more clarification. Furthermore, El Kaliouby does not explicitly disclose dynamically customizing operation of the autonomous vehicle by modifying the at least one motion planning parameter based on the correlation between the change of sentiment of the user with the movement characteristic of the autonomous vehicle.
	Cheng, in the same field of endeavor,  teaches determining a correlation between the change of sentiment of the user with a movement  characteristic of the autonomous vehicle during the trip (page 12, lines 37-40, “the eyes of the driver in the closed state, tired driving, and the vehicle is still running, the physiological state of driver and the automobile running data is not matched”);
	dynamically customizing operation of the autonomous vehicle by modifying the at least one motion planning parameter based on the correlation between the change of sentiment of the user with the movement characteristic of the autonomous vehicle (page 12, lines 37-40, “the eyes of the driver in the closed state, tired driving, and the vehicle is still running, the physiological state of driver and the automobile running data is not matched, the authority limitation module changes driving mode to the automatic driving mode, automatic driving vehicle moves slowly to a safe area”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the correlation of the user’s state and the vehicle operation taught by Cheng in order improve the road safety and prevents a sleepy, impaired or inattentive individual from operating the vehicle. 
	Regarding claim 5, Cheng further teaches wherein the change in sentiment of the user includes a degradation of sentiment of the user, wherein the at least one  motion planning parameter of the autonomous vehicle is modified to  reduce an occurrence  of navigational events analogous to the movement characteristic (page 12, lines 37-40, “the eyes of the driver in the closed state, tired driving, and the vehicle is still running, the physiological state of driver and the automobile running data is not matched, the authority limitation module changes driving mode to the automatic driving mode, automatic driving vehicle moves slowly to a safe area”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the correlation of the user’s state and the vehicle operation taught by Cheng in order improve the road safety and prevents a sleepy, impaired or inattentive individual from operating the vehicle.
	Regarding claim 6, Cheng further teaches wherein modifying the at least one motion planning parameter includes modifying  a smoothing function, , to transition between a first navigational action and a second navigational action (page 12, lines 37-40, “the eyes of the driver in the closed state, tired driving, and the vehicle is still running, the physiological state of driver and the automobile running data is not matched, the authority limitation module changes driving mode to the automatic driving mode, automatic driving vehicle moves slowly to a safe area”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the correlation of the user’s state and the vehicle operation taught by Cheng in order improve the road safety and prevents a sleepy, impaired or inattentive individual from operating the vehicle. 
	Regarding claim 7, El Kaliouby discloses wherein the baseline state of the user is identified based on at least one of  a rider profile associated with the user or a previous state of the user during the trip (¶0048, “analysis of the voice data that looks at sentiment ..the cognitive state profile .. The cognitive state profile can be based on cognitive state data including facial data from an occupant 432 of the vehicle 430, can be based on the cognitive state data including facial data from the occupant. The system 400 can include collecting voice data from the occupant 432 using a microphone 436 or other audio capture technique.”).
	Regarding claim 8, El Kaliouby discloses wherein the change in sentiment includes at least one an improvement of sentiment of the user or a degradation in sentiment of the user, a rider profile for the user updated based on modification of the at least one motion planning parameter (¶0012, “The cognitive state data is used in detection of one or more of sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.”).
	Regarding claim 9, El Kaliouby discloses wherein the current state of the user is determined based  biosignals of the user (¶0032, “The one or more biosensors can collect data including heart rate, heart rate variability, electrodermal activity, or heart rate acceleration. One or more processors are used to analyze the cognitive state data collected from the individual to produce cognitive state information.”). 
	Regarding claim 10, El Kaliouby discloses wherein the change in sentiment corresponds to at least one of frustration, positive emotion, sickness, a positive emotion, a negative emotion(¶0012, “The cognitive state data is used in detection of one or more of sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.”). 
	Regarding claim 11, El Kaliouby discloses wherein the current state of the user is identified based on at least on of a facial characteristic, a heart rate, eye movement, grabbing motion, or a movement of the user (¶0032, “The one or more biosensors can collect data including heart rate, heart rate variability, electrodermal activity, or heart rate acceleration. One or more processors are used to analyze the cognitive state data collected from the individual to produce cognitive state information.”).
	Regarding claim 12, El Kaliouby discloses wherein the current state of the user is identified based on a sequence of video frames (¶0089, “The flow 1000 continues with plotting results 1060. The results that are plotted can include one or more scores for one or more frames computed over a given time t. For example, the plotted results can include classifier probability results from analysis of HoGs for a sequence of images and video frames”).
	Regarding claim 13, El Kaliouby discloses wherein the current state of the user comprises timeseries of states during the trip (¶0094, and FIG. 12).
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 16, El Kaliouby discloses at least one of the baseline state of the users or the current state of the user is identified based on data obtained from a user (abstract, “The cognitive state data includes infrared, facial, audio, or biosensor data. One or more processors analyze the cognitive state data collected from the individual to produce cognitive state information. The cognitive state information includes a subset or summary of cognitive state data, or an analysis of the cognitive state data. The individual is scored based on the cognitive state information to produce a cognitive scoring metric”). 
	Regarding claim 21, claim 21 is rejected using the same art and rationale used to reject claim 1. 	Regarding claim 22, wherein the at least one sensor includes one or more of a camera and a heart rate monitor (¶0032, “The in-vehicle sensors can include one or more cameras, one or more microphones, or one or more biosensors. The one or more cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, and so on. The one or more cameras can collect facial data from the individual”).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over El Kaliouby (2019/0152492) in view of Cheng (CN 107117176 A) as applied to claim 1, and further in view of Jacobus (2019/0088148).

	Regarding claim 2, El Kaliouby does not explicitly disclose but, Jacobus teaches wherein the movement characteristic of the autonomous vehicle corresponds to a proximity the autonomous vehicle to a fixed obstacle during passing, wherein modifying the at least one motion planning parameter comprises modifying an offset distance (¶0193, “safe distance from an obstacle .., path is modified to produce a larger safety distance.. fixed obstacle”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the modification of the offset distance taught by Jacobus in order enhance the autonomous vehicle system involving multiple vehicles and their surrounding and not just isolated AV control. 
	Regarding claim 3, Jacobus further teaches wherein the movement characteristic of the autonomous vehicle corresponds to an approach of the autonomous vehicle towards an unmoving object,  wherein modifying the at least one  motion planning parameter modifying at least one of a stopping distance and a rate of deceleration (¶0193, “safe distance from an obstacle .., path is modified to produce a larger safety distance.. fixed obstacle.. slowing to the estimated speed of the obstacle which is stopping for a fixed obstacle ”. ¶0105, “maximum stopping or braking that is used when imminent collision is detected. Compared to normal braking—a controlled deceleration rate for passenger comfort and planned stopping distance, maximum braking is the fastest stopping distance possible associated with full vehicle braking action for emergency stopping, and maximum acceleration to avoid moving obstacles (such as oncoming speeding vehicles”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the modification of the offset distance taught by Jacobus in order enhance the autonomous vehicle system involving multiple vehicles and their surrounding and not just isolated AV control. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El Kaliouby (2019/0152492) in view of Cheng (CN 107117176 A) as applied to claim 1, and further in view of Mehrotra (10,988,142).

	Regarding claim 4, El Kaliouby does not explicitly disclose but, Mehrotra teaches wherein the movement  characteristic corresponds to a turn, wherein modifying the at least one  motion planning parameter comprises modifying an angular velocity during a turning operation (col. 5, lines 19-21, “the drive torque that is applied to the one more or more wheels can be modified to control the angular velocity,”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the modification of the angular velocity taught by Mehrotra in order enhance the controlling operation of the vehicle based on the dynamic response. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over El Kaliouby (2019/0152492) in view of Cheng (CN 107117176 A) as applied to claim 19, and further in view of TSUYUNASHI (JP 2016110449 A).
	Regarding claim 14, El Kaliouby does not explicitly disclose but, TSUYUNASHI teaches identifying a portion of a route for the trip corresponding to the correlation between the change of sentiment of the user with the operational characteristic of the autonomous vehicle and linking a location of the portion of the route to the change in sentiment and the operational characteristics of the autonomous vehicle in a navigation map (page 14, lines 21-28, “collects information from each in-vehicle device 10 and stores it in the history storage unit 23. The history storage unit 23 stores, for each driver, for example, a driver's state, a driving operation state, a vehicle travel position, a vehicle travel route, and a vehicle surrounding state as a drive history for each driver. . The history storage unit 23 performs statistical processing as a driving history for each driver by associating, for example, the driver's state, driving operation state, vehicle traveling position, vehicle traveling route, and vehicle surrounding state for each driver.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the correlation between the location and user’s state taught by TSUYUNASHI in order to improve the detection of an unsafe state such as a snooze driving or a side-by-side driving. 

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over El Kaliouby (2019/0152492) in view of Cheng (CN 107117176 A), TSUYUNASHI (JP 2016110449 A) as applied to claim 14, and further in view of Fontaine (2018/0253109).

	Regarding claim 15, El Kaliouby does not explicitly disclose but, Fontaine teaches modifying a set of global motion planning parameters for a fleet of autonomous vehicles based on the navigation map (FIG. 3g and 3i, abstract, “remote monitoring and management of a fleet of autonomous vehicles”, ¶0037, “the sensor 22 may indicate the speed of rotation of the tire 10, which can be used to determine the speed of the vehicle 24. If the speed is too low, a command to increase a throttle setting on the vehicle 24 may be communicated in real time to the CAN-Bus 28 and thus the operational systems of the vehicle to increase its speed”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the cognitive analysis disclosed by El Kaliouby to incorporate the modification of global motion planning taught by Fontaine in order to provide a remote monitoring and management of a fleet of autonomous vehicles in real time to optimize vehicle usage and performance.
	Regarding claim 23, Fontaine teaches wherein the at least one motion planning parameter is communicated to the autonomous vehicle (¶0037, “the sensor 22 may indicate the speed of rotation of the tire 10, which can be used to determine the speed of the vehicle 24. If the speed is too low, a command to increase a throttle setting on the vehicle 24 may be communicated in real time to the CAN-Bus 28 and thus the operational systems of the vehicle to increase its speed”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takamatsu (US 10179588 B2) discloses An autonomous vehicle control system includes a sensing system, a remote vehicle determination system and a controller. The sensing system is disposed on a host vehicle and is configured to sense a visual condition of a driver of the host vehicle. The remote vehicle determination system is disposed on the host vehicle, and is configured to determine a position of a remote vehicle in an area adjacent the host vehicle. The controller is configured to control the autonomous vehicle control system to move the host vehicle relative to a lane marker based on the visual condition and the position of a remote vehicle.
Ben-Ezra (US 2019/0008437) the method involves receiving an image of the driver captured by a hyper spectral camera capable of imaging body features invisible to a human, receiving telemetry information from a car telemetry system, analyzing the image to receive at least one indicator to a clinical parameter of the driver, and fusing the at least one indicator with the telemetry information to obtain an assessment to a stress level of the driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667